      9:18-cv-00083-MBS          Date Filed 07/24/19       Entry Number 87       Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Tomasa Romero Solis,                           )       C/A No. 9:18-cv-00083-MBS
Heriberto Gonzalez Najera,                     )
Anareli Mendiola Romero,                       )
Edgar Mendiola Romero, and                     )
Uan Carlos Mendiola Romero,                    )               ORDER
                                               )
       Plaintiffs,                             )
                                               )
       v.                                      )
                                               )
L. Frank Cissna, Director, United States       )
Citizenship and Immigration Services,          )
and United States Citizenship and              )
Immigration Services,                          )
                                               )
       Defendant.                              )

       The court having been advised that the parties are in ongoing discussions to work together

to timely resolve any requests for additional evidence related to the Plaintiffs with respect to

pending waiting list determinations; having been further advised that, depending on the outcome

of these discussions, Plaintiffs may seek additional remedies; and, having been further advised that

the parties will provide a joint status report to the court on or before August 16, 2019, ECF No.

86,

       IT IS ORDERED that the action is reopened for a period of sixty (60) days to allow the

parties to seek redress from the court regarding any issues that arise with respect to the court’s

order on the parties’ cross motions for summary judgment. The parties may move to keep the case

open, if necessary, prior to the expiration of the sixty (60) days.

       IT IS SO ORDERED.
                                                       s/Margaret B. Seymour_________
                                                       Margaret B. Seymour
                                                       Senior United States District Judge
Charleston, South Carolina
July 23, 2019
